                Case 1:19-cv-03347-LJL-JLC Document 134 Filed 12/31/20 Page 1 of 2




                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                           LAW DEPARTMENT                                      JOSHUA A. WEINER
Corporation Counsel                            100 CHURCH STREET                                       Senior Counsel
                                               NEW YORK, NY 10007                               Phone: (212) 356-2249
                                                                                                  Fax: (212) 356-3509
                                                                                                 jweiner@law.nyc.gov



                                                                        December 31, 2020

        BY ECF
        Honorable James L. Cott
        United States Magistrate Judge
        Southern District of New York
        Thurgood Marshall United States Courthouse
        40 Foley Square
        New York, NY 10007

                      Re:     Alexander Williams v. City of New York, et al.,
                              19 Civ. 3347 (LJL) (JLC)
        Your Honor:

                       I am a Senior Counsel in the office of James E. Johnson, Corporation Counsel of
        the City of New York, and one of the attorneys representing defendants in the above-referenced
        action. I write to request that Mr. Aaron Davison, of this Office, be granted permission to
        conduct Plaintiff’s deposition on behalf of defendants. Mr. Davison has passed the New York
        state bar exam and is pending admission. At the deposition, Mr. Davison will be supervised by
        an admitted attorney from this Office who has appeared in this action.

                       By way of background, Plaintiff is a pre-trial detainee in the custody of the New
        York City Department of Corrections (“DOC”). Plaintiff alleges that between January 20, 2019
        and July 14, 2020, defendants, correction officers at Manhattan Detention Center (“MDC”),
        opened and read his outgoing and incoming mail, denied him access to the law library, ignored
        and did not process his grievances, denied his ability to timely mail summonses and complaints
        to correction officers he was suing in a state court proceeding, retaliated against him, used
        excessive force against him by spraying him with a chemical agent, and denied him adequate
        medical care. (See Williams I, Compl., pp. 4-5; Williams II Compl., pp. 4-5, 7-11; Williams III
        Am. Compl. 4, 6-14, and 21.)

                      Since February 2020, Mr. Aaron Davison has handled this matter under the
        supervision of admitted attorneys who have appeared in this action. He has reviewed all
        discovery and discussed the case with the defendants. As such, he is familiar with the facts and
        procedural progression of the case.
       Case 1:19-cv-03347-LJL-JLC Document 134 Filed 12/31/20 Page 2 of 2




               Accordingly, I respectfully request that Mr. Aaron Davison be granted permission
to conduct Plaintiff’s deposition under the direct supervision of admitted attorneys in this Office.


                                                             Sincerely,

                                                                       Joshua A. Weiner
                                                             Joshua A. Weiner
                                                             Senior Counsel


cc:    All Counsel (VIA ECF)
